Motion by respondent to dismiss appeal denied on condition that, within 30 days after the entry of the order hereon, appellant shall file the undertaking prescribed by statute (Surrogate’s Ct. Act, § 298); and on the further condition that appellant perfect the appeal for the October Term, commencing October 3, 1960, for which term the appeal is ordered to be placed on the calendar. Cross motion by appellant for leave to appeal as a poor person or to dispense with printing, for an extension of time to file the statutory undertaking (Surrogate’s Ct. Act, § 298), and for a stay. Motion granted to the extent of: (a) permitting the appellant to dispense with printing and to prosecute the appeal on the original papers (including the typed minutes) and on typewritten briefs; and (b) extending, until 30 days after the entry of the order hereon, appellant’s time to file the statutory undertaking. In all other respects the motion is denied, without costs. Appellant is directed to file five copies of her brief and to serve one copy thereof on the attorneys for respondent. The appellant’s brief must be served and filed on or before September 1, 1960. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.